Case: 20-10813      Document: 00515711341         Page: 1    Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 19, 2021
                                  No. 20-10813                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Rodriguez -Calderon,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-78-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Pedro Rodriguez-Calderon appeals the 37-month, within-guidelines
   sentence imposed following his guilty plea conviction for illegal reentry after
   removal from the United States.         He contends that his sentence is
   unconstitutional because his indictment alleged only those facts sufficient for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10813      Document: 00515711341             Page: 2   Date Filed: 01/19/2021




                                     No. 20-10813


   a conviction under 8 U.S.C. § 1326(a) and did not include any allegations of
   a prior conviction necessary for a sentence enhancement under § 1326(b)(2).
   He concedes that this argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224, 226-27 (1998), but seeks to preserve the issue for further
   review. The Government has filed an unopposed motion for summary
   affirmance, agreeing that the issue is foreclosed, and in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Rodriguez-Calderon concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                          2